58968: Case View
	
	
	
		

	
	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	 
	














The Supreme Court
of Nevada







Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						









Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 58968


Short Caption:LAVI VS. DIST. CT. (BRANCH BANKING)Classification:Original Proceeding - Civil - Mandamus/Prohibition


Lower Court Case(s):Clark Co. - Eighth Judicial District - A601455Case Status:Notice in Lieu of Remittitur Issued/Case Closed


Disqualifications:Panel Assigned:
					En Banc
					


Replacement:


To SP/Judge:SP Status:


Oral Argument:10/01/2012 at 11:30 AMOral Argument Location:Regional Justice Center


Submission Date:10/01/2012How Submitted:After Oral Argument





+
						Party Information
					


RoleParty NameRepresented By


PetitionerSimon LaviFrank M. Flansburg, III
							(Marquis Aurbach Coffing)
						Jason M. Gerber
							(Marquis Aurbach Coffing)
						Michael Matthias
							(Baker & Hostetler LLP)
						


Real Party in InterestBranch Banking and Trust CompanyAllyson R. Noto
							(Sylvester & Polednak, Ltd.)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						


Real Party in InterestColonial BankAllyson R. Noto
							(Sylvester & Polednak, Ltd.)
						Jeffrey R. Sylvester
							(Sylvester & Polednak, Ltd.)
						


RespondentThe Eighth Judicial District Court of the State of Nevada, in and for the County of Clark


RespondentValerie Adair



14-17306: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.


Docket Entries


DateTypeDescriptionPending?Document


08/10/2011Filing FeeE-Payment $250.00 from Jason M. Gerber.


08/10/2011Petition/WritFiled Petition for Writ of Mandamus and Prohibition.11-24255




08/10/2011AppendixFiled Appendix to Petition for Writ  - Volume 1.11-24256




08/10/2011AppendixFiled Appendix to Petition for Writ  - Volume 2.11-24261




08/10/2011AppendixFiled Appendix to Petition for Writ  - Volume 3.11-24262




08/10/2011AppendixFiled Appendix to Petition for Writ  - Volume 4.11-24263




08/10/2011AppendixFiled Appendix to Petition for Writ  - Volume 5.11-24264




08/10/2011AppendixFiled Appendix to Petition for Writ  - Volume 6.11-24265




08/10/2011MotionFiled Motion to Exceed Page Limit of Motion for Stay.11-24281




08/10/2011MotionReceived Motion for Stay (via E-Flex). (FILED PER ORDER 8/15/11.)


08/15/2011Order/ProceduralFiled Order Granting Motion for Excess Pages. We direct the clerk of this court to file the motion provisionally received on August 10, 2011. Fn1[Any opposition by real party in interest is due by August 19, 2011.]11-24731




08/15/2011MotionFiled Motion for Stay.11-24732




08/23/2011MotionFiled Emergency Motion Under NRAP 27(e) (Relief Needed Before August 29, 2011).11-25592




08/23/2011MotionFiled Petitioner's Notice of Non Opposition to Lavi's Motion to Stay.11-25593




08/25/2011MotionFiled Real Party in Interest Branch Banking & Trust Company's Opposition to Petitioner's Motion for Stay.11-25892




08/25/2011Order/ProceduralFiled Order Granting Stay and Directing Answer. Answer due:  30 days. Petitioner shall have 15 days from service of the answer to file and serve any reply.11-26001




09/26/2011Petition/WritFiled Real Party in Interest Branch Banking and Trust Company's Answering Brief to the Petition for Writs of Mandamus and Prohibition.11-29224




09/26/2011AppendixFiled Appendix to Real Party in Interest Branch Banking and Trust Company's Answering Brief to the Petition for Writs of Mandamus and Prohibition (CD included).11-29227




09/26/2011Notice/IncomingFiled Errata to Real Party In Interest Branch Banking and Trust Company's Answering Brief to the Petition for Writs of Mandamus and Prohibition.11-29356




10/04/2011Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Petitioner's reply to answer to writ petition due:  October 17, 2011.11-30176




10/17/2011Petition/WritFiled Reply to Answer to Petition Reply in Support of Petition for Writ of Mandamus and Prohibition.11-32013




05/15/2012Order/ProceduralFiled Order Lifting Stay for Limited Purpose of Entering Order Memorializing Ruling Challenged in This Petition. We lift the stay of proceedings imposed on the underlying district court case by our August 25 2011, order for sole and limited purpose of allowing district court to enter a written, file-stamped order memorializing its ruling on the partial summary judgment motion at issue in this petition. Petitioner shall have until 4 p.m. on Monday, May 22, 2012, to obtain such an order and provide this court with a copy of that order. Fn1[All documents submitted in response to this order shall be filed personally, electronically, or by facsimile transmission with the clerk of this court in Carson City. Service of all documents shall be personal, electronic, or by fax.]12-15437




05/18/2012Notice/IncomingFiled Notice of Compliance - District Court Order attached.12-15840




06/22/2012Order/ProceduralFiled Order Directing Clerk to Schedule Oral Argument. The clerk of this court is directed to schedule this matter for oral argument before the en banc court on the next available calendar.12-19623




08/23/2012Notice/OutgoingIssued Notice Scheduling Oral Argument. Oral Argument is scheduled for Monday, October 1, 2012, @ 11:30 a.m. in Las Vegas. Argument shall be limited to 30 minutes.12-26584




09/17/2012Notice/OutgoingIssued Oral Argument Reminder Notice.12-29246




10/01/2012Case Status UpdateOral argument held this day. Case submitted for decision. Before the En Banc Court.


05/24/2013Order/DispositionalFiled Order Granting Petition for Writ of Mandamus. "ORDER the petition GRANTED AND DIRECT THE CLERK OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the district court to vacate its partial summary judgment in favor of BB&T, and instead deny BB&T's motion for partial summary judgment and grant Lavi's countermotion for summary judgment." Fn4[In light of this order we deny as moot the alternative request for a writ of prohibition. Further, we lift the stay of district court proceedings entered by this court on August 25, 2011.] Pickering, C.J., with whom Hardesty, J., agrees, dissenting. EN BANC13-15328




05/24/2013WritIssued Writ with letter. Original and one copy of writ and copy of order mailed to Jason M. Gerber for service upon Judge Valerie Adair.13-15422




05/30/2013Notice/IncomingFiled Proof of Filing Notice in District Court Writ of Mandamus.13-16018




06/03/2013WritFiled Returned Writ. Original Writ returned. Served on Judge Valerie Adair on 3/30/12.13-16244




06/12/2013Post-Judgment PetitionFiled Real Party in Interest, Branch Banking and Trust Company's  Petition for Re-Hearing on Petition for Writ of Mandamus and Prohibition.13-17200




06/12/2013Notice/IncomingFiled Certificate of Compliance to Petition for Re-Hearing on Petition for Writ of Mandamus.13-17201




06/12/2013Filing FeeE-Payment $150.00 from Jeffrey R. Sylvester


06/12/2013AppendixFiled Appendix to Petition for Re-Hearing.13-17202




07/18/2013Order/ProceduralFiled Order Directing Answer to Petition for Rehearing. Petitioner: 15 days to file and serve an answer to the petition.13-21105




07/31/2013Post-Judgment PetitionFiled Answer to Petition for Rehearing.13-22472




05/29/2014Opinion/Non-DispositionalFiled Opinion on Rehearing. "Rehearing denied." Before the Court En BANC. Author: Douglas, J. Majority: Douglas/Gibbons/Parraguirre/Cherry/Saitta. Pickering, J., Hardesty, J., dissenting. 130 Nev. Adv. Opn. No. 38. EN BANC14-17306




06/23/2014RemittiturIssued Notice in Lieu/Rehearing.14-20617




06/23/2014Case Status UpdateNotice in Lieu of Remittitur Issued/Case Closed.


09/05/2014Notice/OutgoingIssued Letter to Publishers with corrections to recently filed opinions. Letter dated August 29, 2014. Nos. 61024/61791/59121/60181/60490/60566/62129/63034/54019/57934/62512/58968. (Letter entered in 61024/61791 as document no. 14-29426.)